1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                               ***

6    DARREN GABRIEL LACHANCE,                         Case No. 3:17-cv-00689-MMD-WGC

7                                     Petitioner,                    ORDER
            v.
8
     HAROLD WICKHAM, et al.,
9
                                  Respondents.
10

11         Petitioner’s motion for extension of time (ECF No. 26) is granted. Petitioner will

12   have until July 8, 2019, to file an opposition to the Respondents’ motion to dismiss.

13         DATED THIS 7th day of May 2019.
14

15                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28
